DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-9 with traverse in the reply filed on 10/30/2020 is acknowledged. The traversal is on the ground(s) that “it should be no undue burden on the examiner to consider all claims in the single application”.  This is not found persuasive because  the claims directed towards apparatus (i.e. Group I) require a search in CPC H01L27/11206, and the claims directed towards method (i.e. Group II) require a search in CPC H01L21/8239 as stated in restriction requirement. Therefore, since the claims of Group I and Group II require two separate searches in two separate fields, the requirement is still deemed proper and is therefore made FINAL. Furthermore for the species require a different field of search (e.g., searching different subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2006/0163571 A1) in view of Bonart et al. (US 20190113562 A1).

Regarding claim 1, Lim discloses,


    PNG
    media_image1.png
    575
    591
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    641
    728
    media_image2.png
    Greyscale

A semiconductor device (Figs 2, 4A), comprising: a substrate (comprising 11, 13, 23, 37,51,55,59,63,67,71 & 77; Fig. 4A) comprising a first region (region of the substrate below top surface of 55 as shown above) and a second region (region of the substrate above 55 as shown above); 5a first semiconductor element (transistor comprising first gate electrode 17 in Fig. 4A/corresponding to Tb in Fig. 2) positioned in the first region of the substrate; a second semiconductor element (Transistor comprising second gate electrode 31 in Fig. 4A/corresponding to Tf’ in Fig. 2) positioned in the first region of the substrate; a bridge conductive unit (metal node plug 53, para [0042], Fig. 4A,which is  bridging/connecting the first and second semiconductor element and metal is inherently conductive10); fuse F4, para [0050],) positioned in the second region and electrically connected to the bridge conductive unit (as seen  in Fig. 4A, 69d electrically connected to 53 via contact plug 65d, interconnections 61c, contact plug 57c and the first semiconductor element Tb comprising gate electrode 17; para [0045]-[0046])
But Lim does not explicitly disclose,
	…programmable…..
However, Lim additionally discloses, 
	In a case where test element group structure 5t is fabricated to share the pads in main group as shown in Fig. 1, ……the test element group structure 5t can be electrically isolated from the pads 81a, 81b, 81c, 81d, 81e, 81f and 81g by cutting the fuses (e.g., the first to seventh upper interconnections 69a, 69b, 69c, 69d, 69e, 69f and 69g) using a laser technique prior to the EDS test ( para [0056]).
Meanwhile, Bonart discloses, 
	A fuse on a semiconductor wafer or die is programmable by removal of fuse metal e.g. laser cutting or forcing high current through the fuse element (para [002]).
	 Although Lim does not explicitly disclose fuse 69d is programmable, Bonart discloses that a laser cutting technique to remove fuse metal is a programmable operation and hence Lim’s fuse 69d that uses laser cutting technique is programmable in view of Bonart.

Regarding claim 6, Lim & Bonart discloses the semiconductor device of claim 1 and further disclose, wherein the programmable unit is positioned at a vertical level higher than a vertical level of the first semiconductor element (as seen in Fig. 4A, 69d positioned higher than the first semiconductor element Tb i.e. transistor comprising gate electrode 17 in vertical direction). 

Regarding claim 7, Lim & Bonart discloses the semiconductor device of claim 1 and further disclose, wherein the bridge 10conductive unit is formed of aluminum, tungsten, copper, or copper alloy (see para [0042], 53 may be a tungsten plug).

Regarding claim 9, Lim & Bonart discloses the semiconductor device of claim 1 and further disclose, wherein the first 15region is adjacent to the second region (as seen in Fig. 4A, regions above and below the top surface of 55 are vertically adjacent).

Claim 1 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over IKEDA (US 2009/0160066 A1) in view of Lim et al. (US 2006/0163571 A1) in view of Bonart et al. (US 20190113562 A1).

Regarding claim 1, IKEDA discloses,

    PNG
    media_image3.png
    594
    731
    media_image3.png
    Greyscale

A semiconductor device, comprising: a substrate (110, see Fig. 1 as annotated above) comprising a first region (as shown in Fig. 1 above region comprising active elements/transistors) and a second region (as shown in Fig. 1 above, regions outside the active elements/transistors); 5a first semiconductor element (transistor element  on left side of Fig. 1 as shown above, para [0052]) positioned in the first region of the substrate; a second semiconductor element (transistor element on right side of Fig. 1 as shown) positioned in the first region of the substrate; a bridge conductive unit (as shown above comprising conductive wiring 131 and  bridging the first and the second semiconductor element) electrically connected to 10the first semiconductor element and the second semiconductor element (as 
But IKEDA does not explicitly disclose, 
…..and a programmable unit positioned in the second region and electrically connected to the bridge conductive unit.
But IKEDA further discloses, 
The internal circuit 142 (comprising transistors) may be memory (para [0053]).
Meanwhile, Lim discloses, 
A memory cell in which a fuse unit (69d, Fig. 4A, corresponding to fuse F4, Fig. 2, para [0050]) electrically connected (via contact plug 65d, interconnection 61c, contact plug 57c and transistor Tb comprising gate electrode 17)  to a bridge conductive unit  (metal node plug 53, Fig. 4A, which bridges two transistors) and the fuse 69d is capable of measuring electrical characteristics of the transistor Tb which enables electrical data to be obtained as needed to evaluate characteristics of the memory cell e.g. 3-dimensional SRAM cell (para [0057]).



    PNG
    media_image4.png
    579
    706
    media_image4.png
    Greyscale

It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Ikeda’s memory cell 142 such that the frist semiconductor element is connected to a fuse 69d such that the fuse 69d is electrically connected to the bridge conductive unit via contact plug 65d, interconnection 61c, contact plug 57c and the first semiconductor element, according to the teaching of Lim above, in order to  measure electrical characteristics of the first semiconductor element thereby enabling electrical date to be obtained as needed to evaluate characteristics of the memory cell 142, as taught by LIM above.
IKEDA & LIM above disclose, 

But IKEDA & LIM does not explicitly disclose, 
…programmable….
Meanwhile, Bonart discloses, 
	A fuse on a semiconductor wafer or die is programmable by removal of fuse metal, often referred to as fuse blow e.g. by laser cutting or forcing high current through the fuse element (para [002]).
	 Although Ikeda & Lim do not explicitly disclose fuse 69d is programmable, Bonart discloses that a laser cutting technique to remove/blow fuse metal is a programmable operation and hence IKEDA & Lim’s fuse 69d that undergoes laser cutting technique is programmable in view of Bonart.

Regarding claim 8 , IKEDA, Lim & Bonart  discloses, the semiconductor device of claim 1 and further discloses, wherein the substrate is formed of bulk silicon or silicon on insulator (110 is made of silicon, see Ikeda para [0049]).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 2 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

a programmable insulating layer ……. the programmable insulating layer is positioned above 20the first programmable conductive layer, and the second programmable conductive layer is positioned above the programmable insulating layer” 
As per claim 1 rejection above, Lim & Bonart further discloses, the 15programmable unit (considering programmable unit comprises  69d, 67 &  69c in  Lim, Fig. 4A ) comprises a first  programmable conductive layer (69d corresponding to fuse F4, Fig. 2, 4A, para [0050]) , a ……insulating layer (interlayer insulating layer 67, para [0050]), and a second programmable conductive layer (69c corresponding to fuse F3, Fig. 2, para [0050]), the first programmable conductive layer is electrically connected to the bridge conductive unit (69d electrically connected to bridge conductive unit 53 bridging Tb and Tf’) but fails to disclose insulting layer 67 is programmable and is positioned above 20the first programmable conductive layer 69d, and the second programmable conductive layer 69c is positioned above the insulating layer 67. Although in Lim Fig. 4A, insulating layer 71 is above 69d, 71 is not explicitly programmable either and there is no second programmable conductor/or fuse above 71 to meet the limitation as a whole).

Claims 3-5 are objected to being dependent on claim 2. 









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                              

/KHATIB A RAHMAN/Examiner, Art Unit 2813